December 9, 2015



Dora Canizales
Official Court Reporter
419th District Court
Austin, Texas 78701
512-854-9329

Clerk of Court
Third Court of Appeals
Travis County, Texas

IN RE:
Case Number: 03-15-00010-CV
Trial Court No.: D-1-FM-13-006978
Style: Colleen Dickinson v. Bruce Dana Hardesty

Dear Clerk of Court:

This letter is to inform you that I did not take Final Decree of Divorce Hearing on this matter.
SmartBench indicates record was taken by Elizabeth Davis.

Please let me know if I can be in further assistance.

Sincerely,


/s/ Dora Canizales